Order entered July 1, 2013




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-12-01396-CR

                              SERGIO VALENCIA, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 4
                                  Dallas County, Texas
                          Trial Court Cause No. F06-00598-K

                                          ORDER
       The Court REINSTATES the appeal.

       On June 17, 2013, we ordered the trial court to make findings regarding why appellant’s

brief had not been filed. On June 26, 2013, we received appellant’s brief. Therefore, in the

interest of expediting the appeal, we VACATE the June 17, 2013 order requiring findings.

       We ORDER appellant’s brief filed as of the date of this order.


                                                     /s/   LANA MYERS
                                                           JUSTICE